Title: From George Washington to Major General Horatio Gates, 21 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir,
                        Head Quarters In Jerseys near Coryels ferry June 21st 1778
                    
                    I arrived here this day at noon. Two divisions of the army have crossed the Delaware; the remainder will cross tomorrow. The enemy, by the last intelligence, was moving on slowly—the head of their column had only reached Mount Holly. Their shipping had gone down the River below Reedy Island, except two, which lay opposite to it. These appearances seem to decide, that they intend to traverse the Jerseys, though they do not appear to be in any hurry. While they continue in their present, or a similar posture, no detachments can with propriety be made from this army to reinforce you; but, if they proceed on towards New York, we shall endeavour, according to circumstances, to keep pace with them, and be in time to give succour to the Highland passes, and counteract any attempt, they may meditate that way. In the mean time, you will no doubt exert yourself to be in the best state of defence, your situation will admit. I am Sir Your most Obedt servant
                    
                        Go: Washington
                    
                